Name: COMMISSION REGULATION (EC) No 1041/97 of 10 June 1997 concerning Regulation (EC) No 1218/96 relating to the partial exemption from the import duty for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and the Republic of Romania
 Type: Regulation
 Subject Matter: Europe;  international trade;  tariff policy;  plant product
 Date Published: nan

 11 . 6 . 97 I EN I Official Journal of the European Communities No L 152/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1041/97 of 10 June 1997 concerning Regulation (EC) No 1218/96 relating to the partial exemption from the import duty for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and the Republic of Romania where these quantities exceed the quantities in the annual quota; whereas applications for import licences submitted on 9 June 1997 for wheat from the Republic of Hungary relate to 565 000 tonnes and the maximum quantity which may be imported is 115 450 tonnes at a duty reduced by 80 %, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 9 thereof, Whereas Commission Regulation (EC) No 1218/96 of 28 June 1996 relating to the partial exemption from the import duty for certain products in the cereals sector laid down in the Agreements between the European Commu ­ nity and the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and the Republic of Romania (3) specifies the quantities of barley and common wheat originating in the Czech and Slovak Republics and the Republic of Hungary which enjoy preferential access under the Interim Agreement concluded with those coun ­ tries; Whereas the Commission must fix a single coefficient for reducing the quantities in the import licences applied for Article 1 Applications for licences for the 'Hungary' quota provided for in Regulation (EC) No 1218/96 at an import duty reduced by 80 % for common wheat and durum wheat falling within CN codes 1001 90 99 and 1001 10 00 submitted on 9 June 1997 and forwarded to the Commis ­ sion, shall be accepted for the tonnages indicated therein multiplied by a coefficient of 0,204336. Article 2 This Regulation shall enter into force on 1 1 June 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 June 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p . 21 . (2) OJ No L 126, 24. 5. 1996, p . 37. (  ') OJ No L 161 , 29 . 6. 1996, p. 51 .